Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .   

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
 (f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are:
“a content control module” in claim 1,
“a customizable media application” in claims 5 and 13, and
“a customizable media sharing application” in claim 20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

The term “high priority” in claim 22 is a relative term which renders the claim indefinite.  The term “high priority” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
	The term “high priority” is purely subjective.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7-10, 12, 13, 15-20, and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park et al (US 2018/0198987 A1).

Regarding claim 1, Park discloses a multi-display device, comprising:
a primary display screen [e.g., Figs. 1A, 9: 10] to display digital image content [e.g., Paragraph 197: live view image];
a secondary display screen [e.g., Fig. 1B: 20, 30] to display quickview content [e.g., Paragraph 197: face area image];
a content control module [e.g., Fig. 2B: 130] implemented at least partially in hardware and configured to:
determine a context that indicates a characteristic of the digital image content displayed on the primary display screen [e.g., Paragraph 198: recognize a user's face from the live view];
determine the quickview content to display on the secondary display screen [e.g., Paragraph 197: in response to the live view being recognized as including a person's face, the processor 130 may control the display 110 to display a face area included in the live view on the sub display area 20],
the quickview content including a graphic [e.g., Fig. 13A: smiling user image/graphic on left, waving user image/graphic on the right; Paragraph 96: graphic processor 134 may generate a screen including various objects such as an icon, an image, a text, and the like] that corresponds to an emotional status [e.g., Fig. 13A: smiling/waving corresponds to a happy/friendly emotional status] of a user of the multi-display device in relation to the determined context (e.g., see Paragraphs 222-226); and
initiate display of the quickview content on the secondary display screen (e.g., see Paragraphs 196-201).

Regarding claim 2, Park discloses one or more sensors [e.g., Figs. 2AB, 9, 11A: 120] to detect at least one individual in a region [e.g., see Fig. 11A: dashed lines] from which the secondary display screen is viewable; and the content control module configured to activate the secondary display screen based on the detection of the at least one individual (e.g., see Paragraphs 196-212).

Regarding claim 3, Park discloses the one or more sensors used to detect the at least one individual includes one or more of a proximity sensor, an audio sensor, an imager of a camera device, or a thermal sensor (e.g., see Paragraphs 63-64).

Regarding claim 4, Park discloses the context of the digital image content is predefined and the quickview content is preconfigured to correspond to the digital image content (e.g., see Paragraphs 196-201).

Regarding claim 5, Park discloses the content control module is configured to obtain the quickview content as generated in a customizable media application (e.g., see Paragraphs 132-133, 196-201).

Regarding claim 7, Park discloses the context of the digital image content displayed on the primary display screen is a wireless phone communication context, and the quickview content includes a visual indication of a priority level of the wireless phone communication (e.g., see Paragraphs 49, 101-102, 129, 133-134, 139, 149-150, 196-201, 240-242, 264).

Regarding claim 8, Park discloses the context of the digital image content displayed on the primary display screen is determined to be a crowd context based on an indication that the multi-display device is located in a crowd [e.g., Paragraph 200: In response to the live view being recognized as including people′ faces, the processor 130 may display the closest person's face area to the user from among the people′ faces], and 
the quickview content includes a message [e.g., Fig. 13A: smiling/waving sends the message that the user is happy/friendly; Paragraph 230: in response to the user making a V sign (indicating the user’s emotional desire to save the moment with a photograph) with user's fingers, the processor 13 may execute the photographing function; Paragraph 242: in response to a call or a message being received while the user is viewing a moving picture (indicating the user’s emotional desire to be entertained) through the main display area 10, the processor 130 may display the contents of the call or message on the sub display area 20 or the round display area 30] based on the emotional status in relation to the crowd context (e.g., see Figs. 13AB, Paragraphs 196-226, 240-246).

Regarding claim 9, Park discloses the context of the digital image content displayed on the primary display screen is determined to be an event viewing context based on an indication that the primary display is displaying an event [e.g., Figs. 13AB: a meeting between a group of people; Paragraph 205: the processor 130 may determine a content to be displayed on the sub display area 20 with reference to the closest person from among the people… the processor 130 may determine a content to be displayed on the sub display area 20 with reference to a person which is located closest to the center of the live view], and 
the quickview content additionally includes a graphic [e.g., Figs. 13AB: an image/graphic of one or more people at the meeting] conveying information about the event (e.g., see Figs. 13AB, Paragraphs 196-226).

Regarding claim 10, this claim is rejected by the reasoning applied in rejecting claims 1 and 2; furthermore, Park discloses the quickview content including a graphic [e.g., Fig. 13A: smiling user image/graphic on left, waving user image/graphic on the right; Paragraph 96: graphic processor 134 may generate a screen including various objects such as an icon, an image, a text, and the like] conveying information [e.g., Fig. 13A: the user is smiling/waving] about the context of the digital image content (e.g., see Paragraphs 222-226).

Regarding claim 12, this claim is rejected by the reasoning applied in rejecting claim 4.

Regarding claim 13, this claim is rejected by the reasoning applied in rejecting claim 5.

Regarding claim 15, this claim is rejected by the reasoning applied in rejecting claim 9; furthermore, Park discloses the context of the digital image content displayed on the primary display screen is an event viewing context, and the quickview content includes a visual indication conveying information about an event in relation to the event viewing context (e.g., see Figs. 13AB, Paragraphs 196-226).

Regarding claim 16, this claim is rejected by the reasoning applied in rejecting claim 7.

Regarding claim 17 this claim is rejected by the reasoning applied in rejecting claims 1 and 2; furthermore, Park discloses detecting an environmental context of the multi-display device based on sensor data obtained from one or more sensors [e.g., Figs. 2AB, 9, 11A: 120]; and determining quickview content to display on the secondary display screen of the multi-display device based on both the environmental context and the context of the digital image content [e.g., Paragraph 200: In response to the live view being recognized as including people' faces, the processor 130 may display the closest person's face area to the user from among the people' faces on the sub display area 20. In addition, the processor 130 may display a face area of a person who keeps his/her eyes toward the user terminal apparatus 100 from among the people's faces on the sub display area 20] displayed on the primary display screen,
the quickview content including a graphic [e.g., Fig. 13A: smiling user image/graphic on left, waving user image/graphic on the right; Paragraph 96: graphic processor 134 may generate a screen including various objects such as an icon, an image, a text, and the like] conveying information [e.g., Fig. 13A: the user is smiling/waving] about one or more of the environmental context or the context of the digital image content displayed on the primary display screen (e.g., see Paragraphs 196-201).

Regarding claim 18, this claim is rejected by the reasoning applied in rejecting claim 2.

Regarding claim 19, this claim is rejected by the reasoning applied in rejecting claim 8; furthermore, Park discloses the environmental context is a crowd context [e.g., Paragraph 200: In response to the live view being recognized as including people′ faces, the processor 130 may display the closest person's face area to the user from among the people′ faces], and the quickview content is a representation of an emotional status [e.g., Fig. 13A: smiling/waving corresponds to a happy/friendly emotional status] of a user of the multi-display device in relation to the crowd context (e.g., see Figs. 13AB, Paragraphs 196-226).

Regarding claim 20, this claim is rejected by the reasoning applied in rejecting claims 5 and 8; furthermore, Park discloses the context of the digital image content displayed on the primary display screen is a customizable media sharing application; and the quickview content displayed on the secondary display screen is an instance of customized media obtained from the customizable media sharing application (e.g., see Paragraphs 132-133, 196-201).

Regarding claim 22, Park discloses the priority level of the wireless communication context is determined to be a high priority, and wherein the quickview content includes a graphic indicating not to disturb a user of the multi-display device [e.g., Paragraph 150: In response to the call being connected by touching the call reception UI, the processor 130 may display a telephone call UI on the round display area 30 and continue reproducing the moving picture. In this case, the processor 130 may mute the moving picture. In addition, the processor 130 may pause the moving picture; Paragraph 226: The processor 130 may pause or stop photographing the moving picture in response to a touch on the main display area 10 while the moving picture is being photographed; Paragraph 156: the main display area 10, the sub display area 20, and the round display area 30 of FIG. 4 may be replaced with one another].

Claim Rejections - 35 USC § 103
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Park et al (US 2018/0198987 A1).

Regarding claim 14, Park discloses determining that the orientation of the user terminal apparatus is changed responsive to a determination that no individual is detected in the region from which the secondary display screen is viewable (e.g., see Paragraph 76), and in response to the orientation of the user terminal apparatus changing, deactivating one of the two displays (e.g., see Fig. 19; Paragraphs 68, 169-171, 253-255)
Park only appears to give the specific example of deactivating the primary display screen under the above conditions.

However, it would have been obvious to one of ordinary skill in the art at the time of filing to deactivate Park’s secondary display screen instead, because a person of ordinary skill has good reason to pursue the known options within his or her technical grasp (i.e., deactivating either the primary display screen or the secondary display screen). If this leads to the anticipated success, it is likely the product is not of innovation but of ordinary skill and common sense.
See KSR International Co. v. Teleflex Inc., et al., Docket No. 04-1350 (U.S. 30 April 2007).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Park et al (US 2018/0198987 A1) in view of Ngo et al (US 2014/0098004 A1).

Regarding claim 21, Park discloses a graphic showing a moving picture reproduction time (e.g., see Paragraph 151), a graphic including the time of the day (e.g., see Fig. 1A), and a graphic including a photographing time (e.g., see Fig. 13B; Paragraph 225).
Park doesn’t appear to expressly disclose displaying remaining time of an event. 
However, Ngo discloses a display device [e.g., Fig. 1: 20] comprising a scoreboard useful for sporting events that displays a remaining amount of time [e.g., Fig. 1: 22A-22D] in a sporting event (e.g., Paragraphs 13-15).
Park and Ngo are analogous art, because they are from the shared inventive field of display devices usable at events.
Therefore it would have been obvious to one having ordinary skill in the art at the time of filing to combine Ngo’s remaining time scoreboard with Park’s device (e.g., photographing and displaying an image of one or more of Park’s people with Ngo’s scoreboard clock visible in the frame -- such that the graphic conveying information about the event includes how much time remains in the event), so as to accurately capture and reflect how much time remains at a sports event.

Moreover, it would have been obvious to one of ordinary skill in the art at the time of filing because all the claimed elements were known in the prior art and one skilled in the art could have combined Ngo’s remaining time scoreboard with Park’s device as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the filing. See KSR International Co. v. Teleflex Inc., et al., Docket No. 04-1350 (U.S. 30 April 2007).

Response to Arguments
Applicant's arguments filed on 13 July 2022 have been fully considered but they are not persuasive.

The Applicant contends, “Park does not disclose “quickview content including a graphic that corresponds to an emotional status of a user of the multi-display device in relation to the determined context” as recited in claim 1 as amended” (see Pages 10 and 12 of the Response filed on 13 July 2022). However, the Office respectfully disagrees.

Park discloses quickview content including a graphic [e.g., Fig. 13A: smiling user image/graphic on left, waving user image/graphic on the right; Paragraph 96: graphic processor 134 may generate a screen including various objects such as an icon, an image, a text, and the like] that corresponds to an emotional status [e.g., Fig. 13A: smiling/waving corresponds to a happy/friendly emotional status] of a user of the multi-display device in relation to the determined context (e.g., see Paragraphs 222-226).

The Applicant contends, “Park does not disclose “the quickview content including a graphic conveying information : about the context of the digital image content” as recited in claim 10 as amended” (see Pages 10 and 14 of the Response filed on 13 July 2022). However, the Office respectfully disagrees.

Park discloses the quickview content including a graphic [e.g., Fig. 13A: smiling user image/graphic on left, waving user image/graphic on the right; Paragraph 96: graphic processor 134 may generate a screen including various objects such as an icon, an image, a text, and the like] conveying information [e.g., Fig. 13A: the user is smiling/waving] about the context of the digital image content (e.g., see Paragraphs 222-226).

The Applicant contends, “Park does not disclose “...the quickview content including a visual indication conveying information about one or more of the environmental context or the context of the digital image content displayed on the primary display screen” ” (see Page 15 of the Response filed on 13 July 2022). However, the Office respectfully disagrees.

Park discloses quickview content including a graphic [e.g., Fig. 13A: smiling user image/graphic on left, waving user image/graphic on the right; Paragraph 96: graphic processor 134 may generate a screen including various objects such as an icon, an image, a text, and the like] conveying information [e.g., Fig. 13A: the user is smiling/waving] about one or more of the environmental context or the context of the digital image content displayed on the primary display screen (e.g., see Paragraphs 196-201).

Applicant's arguments with respect to claims 1-5, 7-10, and 12-22 have been considered but are moot in view of any new ground(s) of rejection. 

Conclusion
Applicant's amendment necessitated any new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeff Piziali whose telephone number is (571)272-7678.  The examiner can normally be reached on Monday - Friday (7:30AM - 4PM).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin (Kumar) Patel can be reached on (571) 272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Jeff Piziali/
Primary Examiner, Art Unit 2628
19 October 2022